acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum released sca cc dom it a jjmcgreevy tl-n-7633-97 feb district_counsel south texas district austin assistant chief_counsel income_tax and accounting cc dom it a date to from subject significant service_center advice this responds to your request for significant advice dated date in connection with questions posed by the austin service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in paragraphs iii d and iv a of notice n this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue sec_1 how much of a joint overpayment is an injured_spouse entitled to receive when all of the income and withholding is the separate management and control community_property of the injured_spouse how much of the joint overpayment is the injured_spouse entitled to receive when all of the income and withholding is the separate management and control community_property of the liable spouse are the computations in and any different depending on whether the offset is being made under sec_6402 sec_6402 or sec_6402 how is self-employment_tax allocated in computing injured_spouse claims how is the earned_income_credit allocated in computing injured_spouse claims a is it allocated according to who earned the income or allocated to who is the parent of the child b is the earned_income_credit joint or separate management and control community_property c since married taxpayers filing separately cannot claim the earned_income_credit and the earned_income_credit is a negative tax and not a payment of tax how should their respective tax_liabilities be computed in computing each taxpayer’s share of the tax_liability should separate management and control community_property be allocated fifty percent to each spouse or allocated to who earned it how should withholding credits be allocated bathrick v i r s 1_br_428 bankr s d tex is the computation in paragraph any different depending on whether the offset is being made under sec_6402 sec_6402 or sec_6402 does the internal_revenue_service have the same offset rights with respect to sec_6402 as it has with respect to sec_6402 does the service have the same offset rights with respect to sec_6402 as it has with respect to sec_6402 based on the facts submitted we conclude conclusion sec_1 the injured_spouse is entitled to one half of the joint overpayment in all situations in which the overpayment results from income and withholding that is subject_to the sole management and control of the injured_spouse the injured_spouse is not entitled to any portion of a joint overpayment if the overpayment results from income and withholding that is subject_to the sole management and control of a spouse who is liable for a separate tax_liability in those community_property states where the property as opposed to the person can be reached to pay the separate debts of the liable spouse conclusion is the same regardless of whether the overpayment is offset pursuant to sec_6402 sec_6402 or sec_6402 -4- conclusion is different for debts subject_to offset pursuant to sec_6402 or sec_6402 in the case of an offset pursuant to sec_6402 or sec_6402 the injured_spouse is entitled to one half of the joint overpayment even if the overpayment results from income and withholding that is subject_to the sole management and control of a spouse who is liable for the debt the self-employment_tax is allocated to the spouse who is subject_to the tax the earned_income_credit is allocated according to the formula set forth in revrul_87_52 irrespective of whether community_property_laws apply each spouse owns a one-half interest in the wages and withholding each spouse has a one-half interest in the refund in the case of an overpayment resulting from wages and withholding of tax thereon if the wages and withholding are those of one spouse the entire refund is subject_to the sole management and control of the spouse who earned the wages the computation of each spouse's respective interest in the refund and the determination of what portion of the refund is subject_to the sole management and control of one spouse is the same regardless of whether the internal_revenue_service is making an offset pursuant to sec_6402 sec_6402 or sec_6402 the service does not have the same offset rights under sec_6402 as it does under sec_6402 with respect to an offset under sec_6402 the service as creditor may offset the entire amount of the refund in community_property states in which the property is subject_to offset to satisfy the separate debts of a spouse the service does not have the same offset rights under sec_6402 as it does under sec_6402 with respect to an offset under sec_6402 the service as creditor may offset the entire amount of the refund in community_property states in which the property is subject_to offset to satisfy the separate debts of a spouse i application of joint overpayments to separate unpaid tax_liabilities discussion a general sec_6402 provides that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d and e refund any balance to such person revrul_80_7 1980_1_cb_296 amplified by revrul_85_ 1985_1_cb_361 clarified by rev_rul 1987_1_cb_347 describes the proper method for computing the amount of an overpayment shown on a joint_return that can be credited to one spouse’s unpaid separate tax_liability from a prior year for purposes of sec_6402 in general the liable spouse's share of the joint overpayment is determined by subtracting the liable spouse's share of the joint liability determined by a separate tax formula set forth in the ruling from the liable spouse's contribution toward the joint liability b community_property rules revrul_85_70 1985_1_cb_361 amplified by revrul_87_ provides a two-part process for determining the amount of a joint overpayment that the service may offset against the separate tax_liability of one of the spouses in a community_property_state each spouse is considered to be the recipient of one-half of the aggregate wages each spouse is also entitled to a credit for one-half of the taxes that are withheld from such wages pursuant to revrul_85_70 in a community_property_state each spouse has a one-half interest in the overpayment in response to issue each spouse owns a one-half interest in the community_property in the case of an overpayment resulting from wages and withholding of tax thereon each spouse has a one-half interest in the refund if the wages and withholding are those of one spouse the entire refund is subject_to the sole management and control of the spouse who earned the wages with respect to issue the computation of each spouse's respective interest in the refund and the determination of what portion of the refund is subject_to the sole management and control of one spouse is the same regardless of whether the internal_revenue_service is making an offset pursuant to sec_6402 sec_6402 or sec_6402 in the second step described in revrul_85_70 the rights of creditors under state law are considered if permitted by state law the service may exercise a common_law right of offset against the amount of the overpayment otherwise payable to the nonliable spouse in a state in which all community_property is subject_to the premarital or separate debts of either spouse but is exempt from tax claims the state law exemption is invalid against the united_states state law governs in determining the extent of a taxpayer's interest in a joint refund see 363_us_509 once a taxpayer’s interest has been defined by state law federal_law determines the consequences for federal tax collection purposes 357_us_51 under texas law community_property is defined as any property other than separate_property acquired by either spouse during marriage tex fam code ann sec_5 b west personal earnings are generally classified as community_property subject_to the earning spouse's sole management control and disposition tex fam code ann sec_5 a west therefore each spouse would have a one-half property interest in an overpayment shown on a joint_return that shows wages and withholding irrespective of which spouse earned the wages and paid the withholding the overpayment would be subject_to the sole management control and disposition of the spouse that earned the wages and paid the withholding see bathrick v internal_revenue_service 1_br_428 bankr s d tex texas law is an example of community_property law according to which the property subject_to one spouse's sole management control and disposition is not subject_to any liabilities incurred by the other spouse before marriage tex fam code ann sec_5 b west applying revrul_85_70 to cases involving texas community_property law or laws similar to texas law under sec_6402 the service can offset of a joint refund if the injured_spouse was the sole wage earner and the refund was entirely the injured spouse's sole management community_property each spouse has a community_property interest in the refund the service is entitled to take the liable spouse' sec_50 property interest in the refund to pay that spouse's debts this leaves the injured_spouse only entitled to of the refund the injured_spouse cannot claim to also be entitled to the liable spouse' sec_50 interest ie of the refund on the grounds that state law exempts the injured spouse's sole management property from being used to pay the other spouse's debts incurred before marriage the state law exemption does not apply to the service see 884_f2d_832 5th cir in which the court concluded that in texas the service could levy on of a liable spouse's income and on of a nonliable spouse's income although the injured_spouse cannot use the exemption under state law to request of the refund the service is still only entitled to the liable spouse' sec_50 community_property interest in the refund and must return the injured spouse' sec_50 interest the service can take of a joint refund if the liable spouse was the sole wage earner and the refund was entirely the liable spouse's sole management community_property each spouse has a community_property interest in the refund however the service can offset of the refund because it is the liable spouse’s sole management property wages and wage withholding and under texas community_property law all of the liable spouse’s sole management property is available to pay that spouse’s debts in response to issue the liable spouse has a one-half interest in the joint overpayment therefore the service is only required to return the injured spouse’s one-half interest the injured_spouse is entitled to one half of the joint overpayment in all situations in which the overpayment results from income and withholding that is subject_to the sole management and control of the injured_spouse this conclusion is the same regardless of whether the overpayment is offset pursuant to sec_6402 sec_6402 or sec_6402 with respect to issue when the income and withholding are the separate management and control property of the liable spouse the service is not required to return any portion of the refund to the injured_spouse the injured_spouse is not entitled to any portion of a joint overpayment if the overpayment results from income and withholding that is subject_to the sole management and control of a spouse who is liable for a separate tax_liability in those community_property states where the property as opposed to the person can be reached to pay the separate debts of the liable spouse in this case the service can exercise the right of offset described in revrul_85_70 ii application of joint overpayments to separate unpaid nontax liabilities sec_6402 provides that the amount of any overpayment to be refunded to the person making the overpayment shall be reduced by the amount of any past-due_support as defined in sec_464 of the social_security act owed by that person of which the secretary has been notified by a state in accordance with sec_464 of the social_security act sec_6402 provides that upon receiving notice from any federal_agency that a named person owes a past-due legally enforceable debt other than past-due_support subject_to sec_6402 the secretary shall reduce the amount of any overpayment payable to such person by the amount of such debt pay the amount by which the overpayment is reduced to the agency and notify the person making the overpayment that the overpayment has been reduced by an amount necessary to satisfy the debt in bosarge v united_states dept of education 5_f3d_1414 11th cir cert_denied 114_sct_2720 the court held that state law exemptions did not prevent the interception of a tax_refund pursuant to sec_6402 however in emily 34_f3d_787 9th cir the court concluded that the treasury must return to a joint filing spouse her share of the refund if she claims it by proper and timely application u s c sec_664 provides that if the other person filing a joint_return with the individual owing the past- due support takes the appropriate action to secure his or her proper share of the refund from which a withholding was made the secretary_of_the_treasury shall pay such share to the other person the court_of_appeals concluded that the rule applicable in some states whereby one spouse's share of community_property can be reached for payment of the other spouse's separate debts relates only to creditors' rights in the case of past-due child_support only the state_agency as creditor may proceed against the nondebtor's community_property if permitted by state law sec_6402 in the case of oasdi overpayments and sec_301_6402-6 of the procedure and administration regulations in the case of past-due legally enforceable federal debts provide that if the other person filing a joint_return with the person liable for the debt takes appropriate action to secure his or her proper share of the refund subject_to reduction under sec_6402 the secretary shall pay such share to such other person under both sec_6402 and sec_6402 if a person filing a joint_return with the person liable for the debt takes appropriate action to secure his or her proper share of a refund from which an offset was made the service is required to pay the person the injured_spouse his or her share of the refund and shall deduct that amount from amounts payable to the creditor agency with respect to issue in situations involving sec_6402 and sec_6402 the service is required to repay the injured_spouse his or her share of the joint refund irrespective of whether the overpayment is the sole management and control property of the liable spouse with respect to an offset under sec_6402 the service as creditor may offset the entire amount of the refund in community_property states in which the property is subject_to offset to satisfy the separate debts of a spouse therefore with respect to issues and the service does not have the same offset rights under sec_6402 and sec_6402 as it does under sec_6402 iii self-employment_tax sec_1401 provides that in addition to other taxes there shall be imposed for each taxable_year beginning after date on the self-employment_income of every individual a tax equal to dollar_figure percent of the self-employment_income for the taxable_year in addition to the tax imposed by sec_1401 sec_1402 imposes a tax of dollar_figure percent sec_1402 defines net_earnings_from_self-employment in general as the gross_income derived by any individual from any trade_or_business carried on by such individual less the deductions allowable which are attributable to such trade_or_business plus the individual's distributive_share whether or not distributed of income or loss from any trade_or_business carried on by a partnership of which the individual is a member sec_1402 provides that if any of the income derived from a trade_or_business other than a trade_or_business carried on as a partnership is community_income under the community_property_laws applicable to such income all of the gross_income and deductions attributable to such trade_or_business shall be treated as the gross_income and deductions of the husband unless the wife exercises substantially_all of the management and control of such trade_or_business in which case all of such gross_income and deductions shall be treated as the gross_income and deductions of the wife sec_1402 provides that if any portion of a partner's_distributive_share of the ordinary_income and loss from a trade_or_business carried on by a partnership is community_income or loss under the community_property_laws applicable to such share all of such distributive_share shall be included in computing the net_earnings_from_self-employment of such partner and no part of such share shall be taken into account in computing the net_earnings_from_self-employment of the spouse of the partner in community_property states the income from a trade_or_business is treated as the self-employment_income of the spouse who carries on the business in the case of income from partnership interests the self-employment_income is that of the spouse who has the interest in the partnership the self-employment_tax is imposed at a flat rate on the self-employment_income of each spouse if both spouses have self-employment_income then each spouse is subject_to the tax and each spouse must complete a schedule se to be attached to the income_tax return therefore in response to issue the self- employment_tax should be allocated on a dollar-for-dollar basis to the spouse whose self-employment_income is subject_to the tax the self-employment_tax shown on the schedule se of each spouse can be used in making an allocation of a joint overpayment rather than using the formula set forth in revrul_80_7 iv earned_income_credit revrul_87_52 1987_1_cb_347 describes the proper method for allocating the earned_income_credit shown on a joint_return in determining the amount of an overpayment shown on a joint_return that can be applied against the separate unpaid tax_liability of one spouse pursuant to sec_6402 because of the phaseout of the credit for a couple filing a joint_return the amount of the allowable credit may be less than the aggregate credits that would be allowable if each spouse's earned_income_credit were to be considered separately and assuming that the credit was available for taxpayers filing separate returns therefore the credit cannot be allocated on a dollar-for-dollar basis merely by recomputing the credit on the basis of taxpayers filing separately revrul_87_52 determines each spouse's contribution to the actual credit by multiplying the joint earned_income_credit by the ratio of each spouse's hypothetical separate earned_income_credit to the sum of hypothetical separate earned_income credits for both spouses the separate credit is hypothetical because the earned_income_credit is not available on separate returns of a married couple the earned_income_credit tables are used to determine each spouse's hypothetical separate earned_income_credit if the spouse had filed a separate_return and if the earned_income_credit was available on a separate_return the ruling states that this formula applies to taxpayers in both community_property states and noncommunity_property states because the earned_income is computed without regard to community_property_laws under current law the phaseout of the credit depends on the number of qualifying children for example assume a married couple file a joint_return for with the husband reporting dollar_figure in wages and the wife reporting dollar_figure in wages assuming the couple have two qualifying children the joint credit from the earned_income_credit tables is dollar_figure the husband's hypothetical separate credit based on his separate wages and two qualifying children is dollar_figure the wife's separate hypothetical credit based on her separate wages and two qualifying children is dollar_figure the formula in revrul_87_52 results in the husband contributing dollar_figure toward the actual joint credit dollar_figure x dollar_figure dollar_figure dollar_figure and the wife contributing dollar_figure dollar_figure x dollar_figure dollar_figure dollar_figure the purpose of the allocation formula of revrul_87_52 is to avoid the effect that the phaseout amounts have when the hypothetical credit is determined using each spouse's separate_income revrul_87_52 does not take into account the effect that the number of qualifying children have on the phaseout amounts under the current earned_income provisions therefore the question not addressed by revrul_87_52 is whether the spouses should be allowed to allocate the number of qualifying children for purposes of calculating the hypothetical separate credit using the same wage amounts as in the example in the preceding paragraph the husband would be entitled to a hypothetical separate credit of dollar_figure if two qualifying children were used in his separate computation and the wife would be entitled to a hypothetical separate credit of dollar_figure if no qualifying children were used in her separate computation using the formula in revrul_87_52 the husband’s contribution to the joint credit would be dollar_figure and the wife’s contribution would be dollar_figure on the other hand the husband would be entitled to a hypothetical separate credit of dollar_figure if he claimed no qualifying children and the wife would be entitled to a hypothetical separate credit of dollar_figure if she claimed two qualifying children this approach would result in the husband’s contribution toward the actual credit of dollar_figure and the wife’s contribution of dollar_figure allowing the spouses to allocate the qualifying children for purposes of determining each spouse’s contribution toward the joint credit can result in an allocation of the actual credit that is not in proportion to the actual earned_income of each spouse therefore in order to allocate the actual joint credit in a way that maintains a ratio that approximates that of the actual income of each spouse each spouse should use the same number of qualifying children for purposes of determining the hypothetical separate credit as were used to determine the actual joint credit with respect to issue the earned_income_credit is allocated according to the formula set forth in revrul_87_52 revrul_87_52 recognizes that the earned_income_credit is not available to married couples filing separately therefore the ruling allocates the credit on a hypothetical separate basis using each spouse’s separate_income since the earned_income_credit is computed without regard to community_property_laws the credit cannot be characterized as joint or separate management and control property however an overpayment based on the separate wages and withholding of one spouse taking into account the allocable credit would be subject_to the sole management and control of the spouse that earned the wages if you have any questions regarding this memorandum please contact john mcgreevy pincite6 jody j brewster by s john m coulter jr senior technician reviewer this document is not to be relied upon or otherwise cited as precedent by taxpayers
